Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Mark Crockett on 09/09/2022.
	The application has been amended as follows:
1. (Currently Amended) A panel display optimization method, comprising following steps:
a region acquisition step of acquiring a first pixel region, a second pixel region, and a third pixel region of an image, wherein the first pixel region is disposed between the second pixel region and the third pixel region, high-low gray level values in the first pixel region are 1, high-low gray level values in the second pixel region and the third pixel region are 0, the first pixel region comprises a pixel to be processed, the first pixel region is an N*M pixel matrix, the second pixel region is an N*L pixel matrix, and the third pixel region is an N*K pixel matrix;
an adjustment step of adjusting a processing coefficient of a high-low gray level according to pixel distances from the pixel to be processed to boundaries of the first pixel region, the second pixel region, and the third pixel region, wherein if the pixel distances from the pixel to be processed to the boundaries of the first pixel region, the second pixel region, and the third pixel region are greater, the processing coefficient of the high-low gray level is greater; 
a high-low gray level step of performing high-low gray level processing on the pixel to be processed according to the processing coefficient of the high-low gray level, wherein if the processing coefficient of the high-low gray level is greater, a high-low gray level value is greater;
a region changing step of converting the first pixel region, the second pixel region, and the third pixel region to a one-dimensional matrix; and
a first calculation step of calculating a forward transitional space coefficient (a) according to formula: 
    PNG
    media_image1.png
    28
    143
    media_image1.png
    Greyscale
, wherein space_forward is a pixel distance from the pixel to be processed toward the second pixel region in the one-dimensional matrix, H_region_b is a pixel distance from the pixel to be processed to the boundary of the second pixel region in the N*L pixel matrix of the region acquisition step, V_region is N pixel distances, and P is a forward control factor having a value of (0,1).

2. (Currently Amended) A panel display optimization method according to claim 1, 
	Wherein the adjustment step comprises:


    PNG
    media_image1.png
    28
    143
    media_image1.png
    Greyscale

a second calculation step of calculating a backward transitional space coefficient (b) according to formula: 
    PNG
    media_image2.png
    52
    244
    media_image2.png
    Greyscale
, wherein space_backward is a pixel distance from the pixel to be processed toward the third pixel region in the one-dimensional matrix, H_region_f is a pixel distance from the pixel to be processed to the boundary of the third pixel region in the N*K pixel matrix of the region acquisition step, V_region is the N pixel distances, and Q is a backward control factor having a value of (0,1); and 
a third calculation step of calculating the processing coefficient (c) of the high-low gray level of the pixel to be processed according to formula: c=a*b.

3. (Currently Amended) The panel display optimization method according to claim 2, wherein in the region changing step, the conversion 

6. (Currently Amended) A display panel, comprising a panel display optimization system, wherein the panel display optimization system comprises: 
a region acquisition unit configured to acquire a first pixel region, a second pixel region, and a third pixel region of an image, wherein the first pixel region is disposed between the second pixel region and the third pixel region, high-low gray level values in the first pixel region are 1, high- low gray level values in the second pixel region and the third pixel region are 0, the first pixel region comprises a pixel to be processed, the first pixel region is an N*M pixel matrix, the second pixel region is an N*L pixel matrix, and the third pixel region is an N*K pixel matrix; 
an adjustment unit configured to adjust a processing coefficient of a high-low gray level according to pixel distances from the pixel to be processed to boundaries of the first pixel region, the second pixel region, and the third pixel region, wherein if the pixel distances from the pixel to be processed to the boundaries of the first pixel region, the second pixel region, and the third pixel region are greater, the processing coefficient of the high-low gray level is greater; 
a high-low gray level unit configured to perform high-low gray level processing on the pixel to be processed according to the processing coefficient of the high-low gray level;
a region changing unit configured to convert the first pixel region, the second pixel region, and the third pixel region to a one-dimensional matrix; and
a first calculation unit configured to calculate a forward transitional space coefficient (a) according to formula: 
    PNG
    media_image1.png
    28
    143
    media_image1.png
    Greyscale
, wherein space_forward is a pixel distance from the pixel to be processed toward the second pixel region in the one-dimensional matrix, H_region_b is a pixel distance from the pixel to be processed to the boundary of the second pixel region in the N*L pixel matrix, V_region is N pixel distances, and P is a forward control factor having a value of (0,1).


9. (Currently Amended) A display panel according to claim 6, wherein the adjustment unit comprises:


    PNG
    media_image1.png
    28
    143
    media_image1.png
    Greyscale

a second calculation unit configured to calculate a backward transitional space coefficient (b) according to formula: 
    PNG
    media_image2.png
    52
    244
    media_image2.png
    Greyscale
, wherein space_backward is a pixel distance from the pixel to be processed toward the third pixel region in the one-dimensional matrix, H_region_f is a pixel distance from the pixel to be processed to the boundary of the third pixel region in the N*K pixel matrix
a third calculation unit configured to calculate the processing coefficient (c) of the high-low gray level of the pixel to be processed according to formula: c=a*b.

Allowable Subject Matter
Claims 1-9 are allowed.
Claims 6 and 9 are interpreted in view of 112(f). According to the specification [0013]-[0014], the region acquisition unit, the adjustment unit, and the high-low gray level unit are integrated into a circuit board. Further, the adjustment unit comprises a region changing unit, a first calculating unit, a second calculating unit and a third calculating unit.
The 101 rejection in the non-final office action is withdrawn in view of the cancelation of claim 10.
The following is an examiner’s statement of reasons for allowance: The indicated allowable subject matter in the non-final office action have been incorporated into the independent claims. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611